DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 11 are currently amended.
Claims 2-5, 8-9, 13 are previously presented.
Claims 6-7, 10, 14-15 are original.
Claim 12 is cancelled.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitations interpreted as invoking 35 U.S.C. 112(f) of claim 11 and its dependents are:
“means for determining …” which reads in from [0027] as at least one pyrometer movable about an axis and/or along an axis and a stepping motor.
“means for sending …” - Examiner has interpreted the means for sending as the linear transport system of [0028] & [0009] which includes at least one mold carrier.
“means for adjusting a speed …” does not have antecedent basis in the specification but seems to be related to [0028] generally.  Since controller adjust speed of the molds with motor, Examiner has interpreted the means for adjusting… to be a controller/processor.  

Claim limitations interpreted as invoking 35 U.S.C. 112(f) of claim 13, in addition to above (because claim 13 depends from 11), are:
“means for determining…” - seems to be related to [0031] and has been as a sum counter with memory and an upwards and downwards counter and sensor/camera/RFID system with readers and transponders and all equivalents to one of ordinary skill in the art.

Claim limitations interpreted as invoking 35 U.S.C. 112(f) of claim 14, in addition to above (because claim 14 depends from 11), are:


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 8-11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Terry (US 2677152) and further in view of Sato (US 2010/0087551) and Thomas (US 2009/0084517).

Regarding claim 1, Terry discloses a method for controlling (altering cooling process rate is controlling to one of ordinary skill in the art – controlling is defined as determining the behavior or supervising the running of) a cooling process (cooling is part of the process – see cooler 5 of C2/L3) of casting (any mold can be a casting mold) molds (see plural molds/pans 1 of C1/L32) for cosmetic products (any product can be a cosmetic/decorative/ornamental product – including the molds working on plastic – whether that plastic is for a car door or any other part) during passing through a cooling track (any part of the apparatus cooler than the furnace is considered a cooling track  - see conveyor 8 & 9 as well as chain 2, etc.  – any part of the system can be a cooling track as long as the hot molds are cooled – below room temperature segments are not required by the current claim construction, only speed control feedback based upon temperature data) in an installation (see entire collection of structures of Fig.), the method comprising:
 identifying a predetermined process parameter (see temperature of C3/L31 and/or cooling speed/rate/residence time of C3/L61–also see C2/35-C4/L10 - any threshold can be a predetermined process); 
sending a first casting mold (any of molds 1 which goes into cooler 5 before any other molds) through the cooling track (see cooler 5, the portion of the track within the cooler is the cooling track); 
determining a first process parameter of the first casting mold (see C2/L14-19 – final temperature of which the wax should be cooled of C3/L20 OR residence time of cooling of C3/L61); 

Terry renders obvious adjusting a speed of the second casting mold through the cooling track based on a difference between the first process parameter and the predetermined process parameter.  See check of C3/L35 – a check is a comparison between a predetermined threshold and an actual measured value of the thermometer process variable.  
When both the first and second molds passing through the track are heated to the same temperature, it would have been obvious to use a thermometer to measure the temperature of a mold due to the teachings of Terry, and if the first mold is not cool enough or at the desired temperature after a certain time through the track, it would have been obvious to reduce the temperature of the cooler 5 track for a constant exposure time, to decrease the speed of the mold through the cooling track to increase the exposure residence time of the mold to the cooling track. 
Examiner notes that Terry expressly recognizes varying the rate of the conveyor travel which necessarily alters the temperature that the mold experiences, and thereby the cooling rate when necessary to maintain operation, see C2/L14-19. One of ordinary skill in the art would have known how to alter the disclosed process of Terry to arrive at the claimed invention before the effective filing date. 
Terry does not expressly teach that the temperature in the conveyor is lowered, however, the time-temperature profile that the mold experiences is altered by altering the conveyor rate through the constant temperature “cooling bath” region.  See MPEP 2144.05(II)(A).
In the same field of endeavor of cooling cosmetic products in molds (see title, [0095]), Sato discloses that the temperature of the mixture, inside a chamber, is lowered until the 
Decreasing the temperature of a region of the mold track in response to determining that the mold is too hot had the benefit that it allowed for the formation of crystalline materials, improved dissolution stability of poorly soluble components, excellent compatibility with silicone oil, excellent dispersion stability of pigments and colorants, and excellent safety ([0002]), which was desirable in Terry.
The combination Terry/Sato does not disclose: “determining a first process parameter of the second casting mold; whereby the speed of the second casting mold through the cooling track is adjusted and the temperature of the at least one area of the cooling track acting on the second casting mold is reduced or increased for reducing or increasing the first process parameter of the second casting mold toward the predetermined process parameter.
In the same field of endeavor of cooling casting mold systems (see title), Thomas discloses that the controller (130 of [0031]) employs one of many feedback control loops, using PI control laws, but recognizes that other control laws may be utilized.  Para. [0085] discloses that the target temperature, temperature estimates of the molds, temperature of metal input into the mold and flow rate of the cooling devices are all variables for modification.  
Therefore, it would have been obvious to one of ordinary skill in the art to adjust the cooling rate of the casting molds of in Terry in response to determining a difference between a first process parameter of the second casting mold to achieve the target/predetermined process parameter because Thomas discloses the use of a feedback controller takes measurements from one point and time in the apparatus and uses that to change operating conditions to affect or cause a change in a different or same region of the cooling track at a later time, as claimed.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the decreasing temperature of chamber and mixture/molds of Sato based upon the feedback controller/algorithms of Thomas in the cosmetic product method of Terry to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the formation of crystalline materials, improved dissolution stability of poorly soluble components, excellent computability with silicone oil, excellent dispersion stability of pigments and colorants, and excellent safety and was an optimization of an art-recognized variable (temperature-time optimization) by one of ordinary skill in the art before the effective filing date.

Regarding claim 2, Terry discloses further comprising: determining at least one second process parameter of the first casting mold, the second process parameter having a different measurement variable than the first process parameter.  See the mapping above for the residence time and temperature.  Either can be the first or second process parameter.

Regarding claim 3, Terry does not explicitly disclose wherein adjusting the speed is further based on the at least one second process parameter and/or wherein adjusting the temperature is further based on the at least one second process parameter.
To adjust the temperature, by increasing the time spent and inherently decreasing the speed of the second mold in response to determining that an earlier cooled mold did not sufficiently cool early enough would have been an obvious modification of the cooling curve controller algorithm to one of ordinary skill in the art with the increase in productivity of the apparatus which decreased costs.  Therefore, there was motivation to modify Terry.


Regarding claim 4, Terry renders obvious wherein adjusting the speed comprises: shortening a passing time of the second casting mold through the cooling track, (contingent limitation – optional) if the first and/or the at least one second process parameter falls below a threshold; and extending the passing time of the second casting mold through the cooling track, (contingent limitation – optional) if the first and/or the at least one second process parameter exceeds the threshold.  
Since the operation speed is varied based upon the process variables listed in the cooling curve, including the temperatures of the molds, it would have been obvious to one of ordinary skill in the art to modulate the cooling time or temperature and/or the rate of heat withdrawal within the mold, which is indicative of the temperature gradient along the time of the casting, all art-recognized variables, in response to the mold finish temperature, another art-recognized variable.
Doing so had the benefit that it allowed for more precise control of the mold cooling process start-up dynamics which reduced time of manufacture and thereby operating costs.  Therefore, there was motivation to modify Terry.
Therefore, it would have been obvious to one of ordinary skill in the art to vary the time through the cooling track based upon the mold finish temperature of the previous mold passing through the cooling track of Terry to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the more precise control of the mold 

Regarding claim 5, Terry discloses wherein adjusting the temperature comprises: reducing the temperature in at least one area of the cooling track (see C3/L35 - check), (contingent limitation – optional – if none of the process parameters fall below the threshold, this step is optional and need not be performed to read on the claimed method as a contingent limitation) if the first and/or the at least one second process parameter falls below a threshold; and increasing the temperature in at least one area of the cooling track, (contingent limitation – optional – if none of the process parameters exceeds the threshold, this step is optional and need not be performed to read on the claimed method) if the first and/or the at least one second process parameter exceeds the threshold.  
Since the speed of mold motion is varied based upon the process variables listed, including the temperatures of the molds, which are in the cooling track at time of operation it would have been obvious to one of ordinary skill in the art to modulate the temperature of the region area which affects the temperature of the molds, an art-recognized variable, since the molds pass through the region, in response to the mould finish temperature, another art-recognized variable.
Doing so had the benefit that it allowed for more precise control of the mold cooling process start-up dynamics which reduced time of manufacture and thereby operating costs.  Therefore, there was motivation to modify Terry.
In the same field of endeavor of cooling cosmetic products in molds (see title, [0095]), Sato discloses that the temperature of the mixture, inside a chamber, is lowered until the crystalline material is formed/precipitated.  [0098], [0114].  Therefore, it would have been obvious to cool chamber containing the crystalline cosmetic product and molds of Terry to arrive at the claimed method before the effective filing date.

Therefore, it would have been obvious to one of ordinary skill in the art to vary the temperature of the cooling track (the time-temperature characteristic) based upon the mold finish temperature of the previous mold passing through the cooling track as to reach the crystallinity detailed in Sato in the method of Terry to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the more precise control of the mold cooling process start-up dynamics which reduced time of manufacture and thereby operating costs.

Regarding claim 6, Terry does not disclose further comprising: adjusting the number of casting molds being present inside the installation based on the first and/or the at least one second process parameter.  
Examiner has interpreted the number of molds in the installation as not a variable modifiable by a controller, it is not depending on the rate through the cooling region or the number of the moulds in the cooling region.  A worker must alter the spacing of the moulds or the number of moulds on the installation, not the part of the installation which lies within the cooler, manually. 
One of ordinary skill in the art would understand that when the material worked upon the molded chemical, which is unclaimed, is too hot or too cold, it would have been obvious to decrease the number of hot things, sources of heat, in the cooling zone at once overall for a given cooling power such that the hot things are cooled at a faster rate, or equivalently to decrease the temperature of the cooling zone such that the heat transfer accelerates given the 
Doing so would have had the benefit of optimizing the cooling of the molds routinely, which decreased time of cooling, which decreased cost of operation.  Therefore, there was motivation to modify Terry.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Terry to alter the number of casting molds pressing in the installation based on the process parameters and teachings of Terry to optimize the speed, temperature and number of molds as a result-effective-variable to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the decreasing in the capital and operating costs for a given material worked upon, the cosmetic product created.

Regarding claim 7, Terry does not disclose wherein adjusting the number of casting molds being present inside the installation based on the first and/or the at least one second process parameter comprises: removing at least one casting mold from the installation or adding at least one casting mold to the installation.
Since the speed is varied based upon the process variables listed, including the temperatures of the molds, which are in the cooling track at time of operation it would have been obvious to one of ordinary skill in the art to alter the number of molds in the installation or their spacing in the cooling region in response to the temperature of the mold or the technician with the time of the time-temperature characteristic to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for improved yield of the mold manufacturing process, which decreased start-up time which decreased operating costs.  Therefore, there was motivation to modify Terry.
Therefore, it would have been obvious to one of ordinary skill in the art to set the number of casting molds in the installation based upon the time-temperature characteristics of the final 

Regarding claim 8, Terry inherently discloses further comprising: sending the first casting mold to the cooling track before sending the second casting mold to the cooling track.
Whichever mold enters the cooling zone first is the first mold of the operation with respect to the control algorithm is performed.  

Regarding claim 9, Terry discloses further comprising: sending the first and/or the second casting mold to a buffer area (any area can be a buffer area – where there is direct or indirect cooling and/or heating – in this interpretation the buffer area is outside of the cooling region downstream of the cooler 5) inside the installation after passing through the cooling track.

Regarding claim 10, Terry does not disclose wherein the first and/or the at least one second process parameter each is a temperature.  
The first temperature here is interpreted as the temperature of the first mold, and the second parameter is the temperature of the second mold.  
Both temperatures would have been measured to ensure that the method is effective at producing the desired result repeatedly and that the adjustment of the cooling is producing the desired result.  Therefore, there was motivation to modify Terry.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Terry to measure the temperature of the first and second molds to arrive at the claimed invention before the effective filing date because doing so ensured that the method is .

Claims 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Terry (US 2677152) and further in view of Thomas (US 2009/0084517).

Regarding claim 11, Terry discloses an apparatus for controlling a cooling process of casting molds (see entire apparatus of Fig. 1) (intended use) for cosmetic products relative to a predetermined process parameter during passing through a cooling track in an installation, the apparatus comprising: 
a means for determining at least one process parameter of a first casting mold (thermometer of C3/L34 – process parameter is temperature); 
a means for sending the first casting mold and a second casting mold through the cooling track (see chain 2 which is an equivalent structure to the linear transport system where the linear is interpreted as a manner of operating the apparatus/motor – an obvious variant to the claimed ventilation grid).
Terry discloses a controller.  See C2/L14-19.  The controller, whether it be a linear RPM of the actuator motor or a computer numeric controller.  Terry does not explicitly disclose a means for adjusting a speed of the second casting mold through the cooling track based on a difference between the process parameter and the predetermined process parameter (interpreted as a processor/controller with applicable software/algorithms/memory).
To add a controller to automate the manual process of having a human observe the temperature and modify the voltage of the linear motor would have been automation of manual processes.  See MPEP 2144 regarding the automation of manual processes.

Addition of the controller with algorithms of Thomas to the apparatus of Terry would have been the automation of a manual activity, where a person could turn the voltage dial in response to visually observing that the casting molds are too hot or cold in a certain region at a certain time by reading a thermometer.  Such an automation was desirable in Terry.
Terry discloses a means for adjusting a temperature of at least one area of the cooling track (interpreted as the portion of the installation which is in the cooler including the chain 2) while passing the second casting mold through the cooling track based on the difference between the process parameter and the predetermined process parameter (see C2/L14-19 – Terry recognizes that the cooling power may be varied through altering the rate of cooling with the conveyor speed).  While the chain and mold speed is varied, the temperature of those structures are adjusted, where they are regions of the cooling track.  This is consistent with the broadest reasonable interpretation standard.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the controller of Thomas with the mold casting/cooling apparatus of Terry to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the prevention of installation downtime when an improperly solidified strand breaks out because of insufficient heat transfer in the mold, thereby decreasing the operation of cost of the installation and was an exercise in automation of a manual activity.

Regarding claim 14, Terry does not disclose further comprising: a means for adjusting a number of casting molds being present in the installation, wherein the means for adjusting is adapted to remove at least one casting mold from the installation or to add at least one casting mold to the installation.

Doing so had the benefit that it decreased the heat required to be removed from each mold or all molds in the installation overall for a constant cooling power, thereby decreasing the residence time or increasing the speed of operation of the installation to produce a cooled mold.  Therefore, there was motivation to modify Terry.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Terry to manually remove molds when there are too many molds in the cooling track at once such that the mold are not completely cooled at the exit for a given cooling power/temperature to arrive at the claimed invention before the effective filing date because doing so had the benefit it decreased the heat required to be removed from each mold or all molds in the installation overall for a constant cooling power, thereby decreasing the residence time or increasing the speed of operation of the installation to produce a cooled mold.

Regarding claim 15, Terry does not disclose wherein the first and/or the at least one second process parameter each is a temperature.  
Because of the teachings of Terry, one of ordinary skill in the art would recognize that the temperatures of each of the molds exiting the cooler 5 would need to be compared to the predetermined threshold temperature when the cooling temperature is adjusted.  The first temperature here is interpreted as the temperature of the first mold, and the second parameter is the temperature of the second mold.  They both have temperature units.

Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Terry to measure the temperature of the first and second molds to arrive at the claimed invention before the effective filing date because doing so ensured that the method is effective at producing the desired result repeatedly and that the adjustment of the cooling is producing the desired result.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Terry (US 2677152) in view of at least one of Thomas (US 2009/0084517), and Delpuech (US 6233966).

Regarding claim 13, Terry does not explicitly disclose further comprising: a means for determining a number of casting molds being present in the installation.
In the same field of endeavor of cooling objects on a conveyor belt, Delpuech discloses: a means for determining a number of objects being present in the installation (see feedback control with camera 22 of related art and detailed description).  The computer controller must necessarily recognize the number of objects in the installation in order to perform the feedback loop functions.  See C3/L18-30.  The reference recognizes that the camera may count the number of patterns travelling past the camera.  Since the patterns presumably correspond to the temperatures of the objects as compared to their surroundings, Examiner has interpreted that the camera inherently determines the number of objects passing by it.
Delpuech had the benefit that it allowed for the automation of the control of the molding process. Delpuech mentions that the imaging system can determine the quantity of products 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the computer/controller/camera of Delpuech with the apparatus of Terry to arrive at the claimed invention before the effective filing date because doing so had the benefit that it the imaging system can determine the quantity of products treated by the apparatus or allowed for the automation of the control of the molding process and precluded image corrections from being required, thereby reducing costs, which was desirable in Terry.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Terry (US 2677152) in view of at least one of Thomas (US 2009/0084517), and Gehring (US 2014/0036069).

Regarding claim 13, Terry does not explicitly disclose further comprising: a means for determining a number of casting molds being present in the installation.
In the same field of endeavor, Gehring discloses: a means for recognizing a number of articles being present in the installation (see camera system 10).  The computer controller must necessarily recognize the number of articles in the installation in order to perform the feedback loop functions (see encoder 26 of [0039]-[0040]).
Gehring had the benefit that it allowed for the automation of the control of the transport and that the image quality remains high without requiring image corrections which are expensive.  See [0012]. Therefore, there was motivation to combine Gehring with Terry.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the computer/controller/camera of Gehring with the apparatus of Terry to arrive at the claimed invention before the effective filing date because doing so had the benefit that it the imaging system can determine the quantity of products treated by the apparatus or allowed for the .

Response to Arguments

Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive.

Argument: Applicant argues that Terry does not disclose reducing or increasing a temperature of at least one area of a cooling track acting on a second casting mold using any of a ventilation grid driven by a motor, a fan or a cooling medium flowing around the cooling track.

This is not found persuasive because Applicant cannot argue against a prior art combination presented at the Non-Final OA dated 5/27/2021 when amending in new claim limitations not previously required by the claimed subject matter.  Furthermore, Terry renders obvious: “a cooling medium flowing around the cooling track for reducing or increasing a temperature of at least one area of the cooling track acting on the second casting mold while passing the second casting mold through the cooling track based on the difference between the process parameter and the predetermined process parameter”.  See pp. 14-15 of Non-Final OA, reproduced here for convenience:

    PNG
    media_image1.png
    733
    732
    media_image1.png
    Greyscale


While the cooling coils are distinct in structure and function from the cooling medium flowing around the cooling track, such fluid medium is present in Terry.  See cooling air of col. 1, ll. 45, which is interpreted as a cooling medium flowing around the cooling track as is amended and presently claimed (“cooling medium flowing around the cooling track” of independent claim 1).
Therefore, Terry renders obvious all of the claim elements of claim 11 as disclosed in the Final Rejection necessitated by amendment above.
	Therefore, Applicant’s arguments are not found persuasive.

Argument: Applicant argues regarding claim 13 that the disclosed rejection of Terry/Gehring or Terry/Delpuech does not disclose, read on or render obvious the subject matter of claim 11 and therefore cannot render obvious the cooling medium as recited in dependent claim 13 and that therefore claim 13 cannot be rejected in view of Terry/Gehring or Terry/Delpuech.

This is not found persuasive because the Applicant’s amendment necessitated a new citation to the same reference Terry.  The citation is to the cooling air which is interpreted as a cooling medium flowing around the cooling track.  Only a single alternative of the Markush grouping is required to read on, disclose or render obvious the claimed subject matter.  See MPEP 2117.
Since the cooling air disclosed by Terry renders obvious the claimed subject matter, the combinations Terry/Gehring and Terry/Delpuech are still relevant and applicable to reject claim 13 as rendered obvious, albeit to a different citation of Terry with altered mapping to read on the amended Markush grouping.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Examiner, Art Unit 1747         

Primary Examiner, Art Unit 1712